UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


WAYNE NEVILLE MORRIS,

                       Plaintiff,

        v.                                            Civil Action No. 09-2034 (RJL)

FEDERAL BUREAU OF PRISONS, et at.,

                       Defendants.


                                    MEMORANDUM OPINION

        Plaintiff is a federal prisoner who has filed this action to challenge the Federal Bureau of

Prisons' policies regarding religious diets. Defendants filed a motion to dismiss [Dkt. #21] on

August 17, 20lO, and pursuant to the Court's August 23,2010 Order, plaintiffs opposition was

due not later than September 24, 2010. The Court twice extended the opposition deadline at

plaintiffs request. On January 18,2011, the Court granted defendants' motion as conceded

because plaintiff had not filed an opposition timely. On plaintiffs motion, the Court vacated the

dismissal order and extended the opposition deadline most recently to June 15, 2011. To date,

plaintiff neither has filed his opposition or requested more time to do so. Accordingly,

defendants' motion will be granted as conceded.

        An Order accompanies this Memorandum ~


                                              RICHARD J. LEON
                                              United States District Judge
DATE: